Citation Nr: 9927476	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  98-00 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Determination of initial evaluation for residuals of a 
left lateral meniscus tear and anterior cruciate ligament 
(ACL) laxity.

3.  Determination of initial evaluation for bilateral pes 
planus with mild degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  

The veteran served on active duty from April 1975 to August 
1978 and from April 1980 to December 1996. 


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
has hearing loss disability, under VA standards. 

2.  All relevant evidence necessary for an equitable 
disposition of the claims concerning determination of the 
initial evaluations for disabilities of the left knee and 
feet has been obtained by the RO.

3.  The veteran's left knee disability is not manifested by 
lateral instability; the left knee has a range of motion from 
0 to 130 degrees with some pain on flexion and mild pain with 
McMurray maneuver, does not have knee effusion, and does not 
have varus or valgus instability or rotatory instability; X-
ray evidence shows mild spurring of the tibial spine, with 
mild irregularities of the medial femoral condyle and mild 
collapse of the medial compartment; there is some pain on 
motion of the left knee. 

4.  The veteran's pes planus disability has been medically 
characterized as mild, with mild degenerative arthritis, and 
does not involve unusual feet callous patterns bilaterally, 
claw foot, or other deformities other than pes planus.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (1998).  

2.  The initial evaluation assigned for residuals of a left 
lateral meniscus tear and anterior cruciate ligament laxity 
is appropriate, and the criteria for an initial disability 
evaluation in excess of 10 percent have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (1998); 
Fenderson v. West, 12 Vet. App. 119 (1999); Butts v. Brown, 5 
Vet. App. 532 (1993); Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).

3.  The initial evaluation assigned for bilateral pes planus 
with mild degenerative changes is appropriate, and the 
criteria for an initial disability evaluation in excess of 10 
percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5276 (1998); Fenderson v. West, 12 
Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Bilateral Hearing Loss.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (1998).  
Additionally, if a condition noted during service is not 
shown to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  See 
38 C.F.R. § 3.303(b) (1998).

The initial inquiry in reviewing any claim before the Board 
is whether the veteran has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The veteran carries the burden of submitting 
evidence "sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If he has not presented a well-grounded claim, 
his appeal must fail.  While the claim need not be 
conclusive, it must be accompanied by supporting evidence; a 
mere allegation is not sufficient.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997). 93).

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, that 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 
493(1997).  The claimant is required to present competent 
evidence of a nexus between the claimed disability and his 
active military service, even if continuity of symptomatology 
has been established under 38 C.F.R. § 3.303(b).  See Clyburn 
v. West, 12 Vet. App. 296, 302 (1999).  

In addition, service connection may be granted for hearing 
loss only if competent evidence shows hearing loss 
disability, under VA standards. For purposes of applying the 
laws administered by VA, impaired hearing will be considered 
a disability when the thresholds for any of the frequencies 
at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or 
greater; the thresholds at three of these frequencies are 26 
or greater; or speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(1998). 

In this case, the veteran has contended in correspondence to 
the RO and during the November 1998 RO hearing that he has a 
current bilateral hearing impairment which developed during 
service as a firearms instructor for 10 1/2  years.  In this 
regard, the Board notes that one of the veteran's DD Form 
214s show he served in the Air Force in combat arms training. 
The veteran has also contended that, because medical evidence 
shows only 94 percent speech discrimination ability of the 
left ear, he should be at least service connected for left 
ear hearing impairment.

The veteran's service medical records include reports of 
audiological examinations, including a separation 
examination, showing his hearing was within normal limits.  
However, at an April 1991 audiological examination during 
service, the veteran was diagnosed with mild high frequency 
hearing loss of the left ear.  This finding was based on his 
pure tone thresholds, in decibels, for the left ear which 
were 0, 0, 0, 5, 5, 30, and for the right ear which were 5, 
5, 5, 10, 5, 10, both measured at 500, 1000, 2000, 3000, 4000 
and 6000 Hertz.

Furthermore, a May 1997 VA examination report indicates that 
the veteran stated that his hearing impairment was first 
noticed five years earlier and he had had exposure to loud 
noise from small arms fire and aircraft.  Upon examination, 
the pure tone thresholds, in decibels, for the left ear were 
5, 15, 5, 10, 25, and for the right ear were 0, 5, 0, 5, 5, 
both measured at 500, 1000, 2000, 3000 and 4000 Hertz. Speech 
recognition scores were 94 percent for the left ear and 96 
percent for the right ear. The examiner noted that, although 
the veteran presented evidence of noise related hearing 
impairment, his thresholds were within normal limits 
throughout the frequency range used in calculating hearing 
impairment and his word recognition scores were deemed to be 
at normal levels.

After a review of the evidence, the Board finds that there 
was a diagnosis in service of mild high frequency hearing 
loss of the left ear.  However, at the most recent 
audiological examination in May 1997 at a VA facility, the 
criteria of 38 C.F.R. § 3.385 for hearing loss disability 
were not met.  None of the thresholds for the frequencies 
from 500 to 4000 Hertz were 40 decibels or greater, and the 
thresholds at three of the frequencies 500, 1000, 2000, 3000, 
and 4000 were not 26 or greater; and speech recognition 
scores were not less than 94 percent. As the record does not 
contain evidence that the veteran's bilateral hearing 
impairment currently meets the criteria defined by 38 C.F.R. 
§ 3.385 (1998), the veteran's bilateral hearing impairment 
does not constitute hearing loss disability for VA purposes.  
Therefore, the claim of service connection for bilateral 
hearing loss is not well grounded and must be denied on that 
basis.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.385.  

The Board points out to the veteran that he would not be 
precluded from again asserting a claim of entitlement to 
service connection for bilateral hearing loss in the event 
that further audiological testing showed hearing loss 
disability under the criteria of 38 C.F.R. § 3.385. 

In arriving at this determination, the Board has considered 
the various statements made by the veteran.  However, as the 
veteran is a layperson not competent to offer an opinion 
requiring medical knowledge, his statements do not constitute 
medical evidence and may not serve to make his claim for 
service connection for bilateral hearing loss well grounded.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1995). 

As the veteran has failed to meet his initial burden of 
submitting evidence which would well ground his claim of 
service connection, VA is under no duty to assist the veteran 
in developing the facts pertinent to the claim.  See Epps, 
supra.  There is nothing in the text of section 5107 to 
suggest that VA has a duty to assist the claimant until he or 
she meets his or her burden of establishing a "well 
grounded" claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Epps. The Board is not aware of any circumstances in this 
matter which would put VA on notice that relevant evidence 
may exist or could be obtained, which, if true, would make 
the veteran's claim "plausible".  See generally McKnight v. 
Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 1997). 

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise. See Massey v. 
Brown, 7 Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  In this case, after reviewing the evidence 
of record, the Board finds that the evidence is not in 
relative equipoise, and thus, the benefit of the doubt rule 
is not for application. 

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well grounded 
claim for service connection for bilateral hearing loss, and 
the reasons for which his claim has failed at this time.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995). 


II.  Initial Ratings

As a preliminary matter, the Board finds that the veteran's 
claims for higher initial ratings for disabilities of the 
left knee and feet are "well-grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991). See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented claims which are not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to the claims.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by applying the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Additionally, the Board observes that the U.S. Court of 
Appeals for Veterans Claims (Court) has held that, when a 
veteran appeals the initial rating assigned after a grant of 
service connection, separate ratings may be assigned for 
separate periods of time, based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Furthermore, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The Court has also held that, when assigning a disability 
rating involving the musculoskeletal system, it is necessary 
to consider functional loss due to flare-ups, fatigability, 
incoordination, pain on movements, and weakness.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1998).  The Board notes that, under 38 C.F.R. § 
4.40, disability ratings involving the musculoskeletal system 
should reflect functional loss, which may be due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. Weakness is 
also as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. See 38 C.F.R. § 4.40 (1998).

A. Left Lateral Meniscus Tear and Anterior Cruciate Ligament 
Laxity 

In this case, in a May 1997 rating decision, the veteran was 
awarded service connection and a noncompensable disability 
evaluation, for the postoperative residuals of left knee ACL 
reconstruction surgery, effective in January 1997.  
Subsequently, in a May 1998 Hearing Officer's decision, a 10 
percent disability evaluation was assigned, effective in 
January 1997. As the veteran has expressed disagreement with 
the initial assignment of a 10 percent rating for his left 
knee disability, that issue is before the Board for appellate 
review.

The veteran's service medical records include May 1989 
notations noting that he sustained a significant twist injury 
to the left knee in or about December 1988, which resulted in 
knee ACL instability.  Additionally, at a May 1994 
examination, he complained of intermittent chronic left knee 
pain, but on examination he had a full range of motion of the 
knee, with no effusion.  The diagnosis was ACL deficiency. In 
June 1994 he underwent an MRI of the knee which showed: an 
oblique tear along the posterior horn of the lateral 
meniscus, although the medial meniscus was intact and his ACL 
had a normal course; and ill definition of the ACL and mild 
buckling of the posterior cruciate ligament, with suspicious 
findings of laxity of the ACL. 

As to the post-service medical evidence, a May 1997 VA 
examination report notes that the veteran had full range of 
motion of the left knee, and did not have knee swelling or 
deformity.  Some crepitus was present, but he had a negative 
drawer sign, with no lateral instability and no objective 
evidence of pain upon rotation of the tibia on the knee 
joint. X-rays showed evidence of mild narrowing of the medial 
compartment, bilaterally, but no evidence of destruction or 
marginal osteophytes.  The diagnosis was remote knee injury 
with no residuals.

March 1998 medical records from the University Hospital and 
Clinics show the veteran reported mild pain with heel 
walking, had mild lateral joint tenderness posteriorly with 
palpation, and had a range of motion from 0 to 130 degrees, 
with some pain on flexion and mild pain on McMurray maneuver.  
However, he did not have evidence of knee effusion, varus or 
valgus instability with stressing at 30 or 0 degrees of 
flexion, or rotatory instability.  He did have some mild 
clicking and crepitus with range of motion. X-rays showed 
mild spurring of the tibial spine with mild irregularities of 
the medial femoral condyle and mild collapse of the medial 
compartment.  The veteran's diagnosis was probable meniscal 
tear, with underlying degenerative arthrosis and chronic 
partial ACL tear. 

At a May 1998 personal hearing, the veteran testified that he 
currently suffers of knee pain on ambulation and heel 
walking, and his knee disability interferes with his 
employment as a prison guard, which requires him to be on his 
feet and to go up and down stairs on a daily basis.

Diagnostic Code 5257 provides that mild impairment of a knee, 
with recurrent subluxation or lateral instability, warrants a 
10 percent evaluation;  a 20 percent evaluation requires 
moderate impairment, with recurrent subluxation or lateral 
instability; and a 30 percent evaluation requires severe 
impairment, with recurrent subluxation or lateral 
instability. 

With respect to Diagnostic Code (DC) 5257, the Board notes 
that, in a precedent opinion issued in July 1997, VA's 
General Counsel held that an appellant who has both arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5257 and 5003, which pertains to 
degenerative arthritis.  See VAOPGCPREC 23-97.  The General 
Counsel found that for a knee disorder already rated as 
compensable under DC 5257, a veteran would have additional 
disability justifying a separate rating for arthritis if 
there was limitation of motion under DC 5260 or DC 5261; 
there would be no additional disability based on limitation 
of motion if the claimant did not at least meet the criteria 
for a zero-percent rating under DC 5260 or DC 5261. 
Furthermore, in an August 1998 precedent opinion, VA's Acting 
General Counsel held that a separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59; the provisions of 38 C.F.R. § 4.40, 
4.45, and 4.59 must be considered in assigning an evaluation 
for degenerative or traumatic arthritis under DC 5003 or DC 
5010.  See VAOPGCPREC 9-98. 

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis under Diagnostic Code 5003.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1998). Under 
Diagnostic Code 5003, a 10 percent disability evaluation is 
awarded for degenerative arthritis with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups. 

Under Diagnostic Code 5260, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg flexion to 60 degrees.  A 10 percent disability 
evaluation is awarded where there is limitation of leg 
flexion to 45 degrees.  A 20 percent disability evaluation is 
in order with limitation of leg flexion to 30 degrees. A 30 
percent disability evaluation is appropriate with limitation 
of leg flexion to 15 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (1998).

Under Diagnostic Code 5261, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg extension to 5 degrees.  A 10 percent disability 
evaluation requires limitation of leg extension to 10 
degrees.  A 20 percent disability evaluation is appropriate 
with limitation of leg extension to 15 degrees.  And, a 30 
percent disability evaluation is in order where there is 
limitation of leg extension to 20 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5261 (1998).

A review of the evidence of record reveals that the veteran's 
left knee disability has been manifested by some pain on 
flexion and mild pain with McMurray maneuver, underlying 
degenerative arthrosis, and some mild clicking and crepitus 
with range of motion. The evidence also shows that his knee 
has not presented evidence of effusion and has not been 
manifested by lateral, varus/valgus or rotatory instability.  

The clinical findings clearly do not show any instability or 
subluxation of the left knee, which are required for a 
compensable rating under Diagnostic Code 5257.  The Board 
therefore finds that a separate rating for impairment of the 
left knee under Diagnostic Code 5257 is not warranted.

 Instead, the Board finds that the veteran's left disability 
should be rated as degenerative arthritis under 38 C.F.R. § 
4.71a, Diagnostic Code 5003, rather than under Diagnostic 
Code 5257. 

Furthermore, 38 C.F.R. § 4.59 provides that "[i]t is the 
intention to recognize actual painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint." Thus, 
reading together Diagnostic Code 5003 and section 4.59, the 
law and regulations provide that painful motion of a major 
joint or group of joints caused by degenerative arthritis, 
where the arthritis is established by X-ray, is entitled to a 
minimum 10 percent rating under Diagnostic Code 5003, even 
though there is no actual limitation of motion.  Hicks v. 
Brown, 8 Vet. App. 417, 420 (1995) (quoting Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991)). The Board finds 
that, as the veteran has  range of motion of the left knee 
from 0 to 130 degrees, he does not have a limitation of 
motion of that knee which meets the criteria for a zero-
percent rating under either DC 5260 or DC 5261.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (1998).  
However, the Board finds that, as the veteran's left knee is 
affected by arthritis and becomes painful on use, the initial 
10 percent rating for his left knee disability is appropriate 
under Diagnostic Code 5003 and 38 C.F.R. § 4.59.  See 
38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003 (1998); 
Lichtenfels. 

In finding appropriate the initial 10 percent evaluation 
under Diagnostic Code 5003, the Board took into account the 
evidence of record showing he has underlying degenerative 
arthrosis of the left knee.  With no showing of left knee 
instability or significant limitation of motion, the Board 
finds that the criteria for a rating in excess of 10 percent 
for the left knee disability have not been met. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261. 


B.  Bilateral Pes Planus with Mild Degenerative Changes.

In a May 1997 rating decision, the veteran was awarded 
service connection and a 10 percent disability evaluation for 
bilateral pes planus with mild degenerative changes under 
Diagnostic Codes 5010 and 5276, effective January 1997. As 
the veteran has expressed disagreement with the initial 
assignment of a 10 percent disability evaluation for his 
disability, the case is before the Board for appellate 
review.

The veteran's service medical records indicate he had arch 
problems since birth, and include a May 1996 examination 
indicating he had normal feet. Postservice evidence includes 
a May 1997 VA examination report which revealed that his 
transverse and longitudinal arches were within normal limits, 
he did not have any deformities of the toes or feet, 
swelling, or pain on palpation, and range of motion was full. 
X-rays showed evidence of mild pes planus, bilaterally, and 
sclerotic articular surfaces, including tibial, talus, 
calcaneus and navicular, bilaterally.  The diagnoses were 
mild pes planus and mild degenerative arthritis.

Furthermore, at the November 1998 hearing, the veteran 
testified that his job requires him to be on his feet eight 
hours a day and that, by the end of the day, his feet are 
swollen and stiff.  However, he also indicated that, once he 
gets off of his feet and his wife massages them, the swelling 
goes down.  He further stated that he has calluses on the 
soles of his feet and wears inserts in his shoes.

Under Diagnostic Code 5276, a 10 percent disability 
evaluation is warranted for moderate, acquired flat foot 
characterized by weight-bearing line over or medial to the 
great toe, inward bowing of the tendon achillis, and pain on 
manipulation and use of the feet, bilaterally or 
unilaterally.  A 30 percent disability evaluation requires a 
severe, acquired flatfoot disability with objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (1998).

As discussed above, Diagnostic Code 5010 provides that 
arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

After a review of the evidence of record, the Board finds 
that the veteran's foot disability involves mild pes planus 
and mild degenerative arthritis, bilaterally.  With those 
clinical findings, the initial 10 percent rating is 
appropriate under Diagnostic Codes 5010 and 5276. See 
38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5276 (1998).  
However, as there is no objective evidence of unusual feet 
callous patterns bilaterally, claw foot or other marked 
deformities other than pes planus, the Board finds that the 
preponderance of the evidence is against an award of an 
initial rating in excess of 10 percent for the veteran's 
bilateral foot disability.  See id.

In reaching these conclusions, the Board considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, as well as the 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995). However, 
the evidence has not shown functional loss due to pain 
associated with the veteran's bilateral pes planus disability 
which would warrant a rating in excess of 10 percent.  The 
currently assigned 10 percent rating adequately and 
appropriately compensates the veteran for his bilateral foot 
disability. 

The Board has considered 38 U.S.C.A. § 5107(b), which 
provides that the benefit of the doubt rule must be applied 
to a claim when the evidence submitted in support of the 
claim is in relative equipoise.  The evidence is in relative 
equipoise when there is an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  When the evidence is in relative 
equipoise, the reasonable doubt rule must be applied and the 
doubt on the issue must be resolved in favor of the claimant.  
See Massey v. Brown, 7 Vet. App. 204, 206-207 (1994); Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  In this case, as the evidence 
of record does not show that the schedular criteria for the 
next higher evaluation have been met, the Board finds that 
the evidence is not in relative equipoise and the benefit of 
the doubt rule is not for application.

C.  Conclusion.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1), which 
provides procedures for assignment of an extraschedular 
evaluation.  In the instant case, the Board finds that, 
although the veteran has claimed his service connected foot 
and left knee disabilities become symptomatic after he has 
been working all day, the evidence does not show that the  
disabilities in question preclude him from reporting for work 
or cause marked interference with his employment, require 
frequent periods of hospitalization, or otherwise render 
impracticable the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this case to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A well-grounded claim not having been submitted, service 
connection for bilateral hearing loss is denied.

The initial evaluation assigned for residuals of a left 
lateral meniscus tear and anterior cruciate ligament laxity 
is appropriate, and entitlement to an evaluation in excess of 
10 percent is denied.

The initial evaluation assigned for bilateral pes planus with 
mild degenerative changes is appropriate, and entitlement to 
an evaluation in excess of 10 percent is denied.


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

